Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This action is in response to applicant’s amendment filed on 05/02/2022. Claims 1-3, 5-17, and 19-20 are presently pending. Claims 4 and 18 have been canceled by the Applicant.

Response to Arguments

Applicant's arguments with respect to claims 1-20 have been fully considered but they are not persuasive.

Applicant continues arguments along the lines of “Applicant does not understand” and “Examiner does not explain” as has been the case throughout the prosecution history (including the Appeal).

In this instant, Applicant argues that “… the Office does not explain how the cited Servers form a “plurality of nodes configured for storing blackout information, and wherein each of the plurality of nodes is associated with different content”” (Remarks: page 7, 1st paragraph).

Examiner respectfully disagrees.

Reddy discloses:

[0023] Entitlement/key server 150 may include one or more server devices that provide authentication and eligibility determinations for users that wish to view content stored at content servers 130. Entitlement/key server 150 may, for example, operate to authenticate the user and provide session decryption keys through which the user may decrypt content from content servers 130. In one implementation, user authentication may be provided with the assistance of a third party, such as a third party certificate authority, illustrated as authentication server 180.

[0027] Although FIG. 1 shows example components of environment 100, in other implementations, environment 100 may contain fewer components, different components, differently arranged components, and/or additional components than those depicted in FIG. 1. Alternatively, or additionally, one or more components of environment 100 may perform one or more tasks described as being performed by one or more other components of environment 100.


[0040] FIG. 4 is a diagram illustrating an example data structure 400 that may store information relating to viewing restrictions for content items 310. Data structure 400 may be stored at, for example, content aggregator 140 or entitlement/key server 150. Content owners may place restrictions on the devices that are allowed to playback a particular content item. Data structure 400 may be used to maintain the current restrictions placed on a content item.

[0049] FIG. 5 is a diagram illustrating an example data structure 500 that may store information defining conditions relating to a blackout restriction. Data structure 500 may be stored at, for example, content aggregator 140 or entitlement/key server 150. Data structure 500 may be related to data structure 400, such as by virtue of being a data structure that is linked to or referenced by a blackout restrictions field 440 in data structure 400.

As has been explained, by the Examiner, in the preceding Office Actions, including the fact that in the age of distributed processing (which were in effect before the effective filing date of this application) a process/ application may be performed at the server, the client, and/ or the combination of the two. By the same token, the structures of Figs. 4 and 5 includes blackout restrictions by channel and/or content within each server/ node. 

Therefore, Reddy discloses a “plurality of nodes (¶¶ [23], [27]) configured for storing blackout information (as detailed with respect to Figs. 4/ 5 and corresponding descriptions), and wherein each of the plurality of nodes is associated with different content (¶¶ [40], [49]”. Also see Fig. 1, ¶¶ [18]-[26] as indicated in the preceding Office Actions.

Furthermore, Applicant’s Specification ¶¶ [36] and [51] broadly states:

[0036] The blackout condition may be received from a blackout information server (e.g., restriction information server, access information server, rights management server) located remotely from the user device. The blackout condition may be determined by querying the blackout information server. The blackout information server may comprise a node of a plurality of nodes configured for storing blackout information (e.g., restriction information, access information, rights management information). The blackout information server may be configured for sending blackout information to a plurality of user devices. One or more (or each) of the plurality of nodes may be associated with different content. For example, each content (e.g., content stream, content source, or content channel) may be associated with a corresponding node. The blackout information server may be configured to receive the blackout condition from a blackout managing device configured to manage the plurality of nodes configured for storing blackout information.

There is nothing specific in such broad description as to the configuration of nodes, content/ channel assignments per node, etc. Therefore, Reddy, as applied by the Examiner, reads on the claim language.

With respect to claim 8, Applicant makes similar arguments  as those made and answered with respect to claim 1 (channels/ content are shown in Reddy’s Figs. 4 and 5).

With respect to claims 2, 3, 5-7, 9-17, and 19-20, Applicant has not advanced any new arguments and relies instead on the same arguments presented and rebutted with respect to claims 1 and 8.

Applicant’s claims are not patently distinct from claims presented for Appeal and adjudicated in the decision by the Patent Trial and Appeal Board on 11/15/2021. Therefore, claims are subject to Res Judicata rejection.

Res Judicata Rejection

Claims 1-3, 5-17, and 19-20 are rejected based on Res Judicata (see MPEP 2190). 

MPEP 2190 states:

A patent owner or applicant may be precluded from seeking a claim that is not patentably distinct from a claim that was finally refused or canceled during an administrative trial or federal court proceeding under the doctrine of res judicata. Similarly, a patent owner may be precluded from seeking an amendment of a specification or drawing that was denied entry during a trial if the application or patent for which the amendment is sought has the same written description as the patent or application that was the subject of the administrative trial or federal court proceeding. See 37 CFR 42.73(d)(3).

A patent owner or applicant may be precluded from seeking a claim that is not patentably distinct from a claim that was previously rejected if the rejection was affirmed on appeal and the decision on appeal became final. A res judicata rejection should be applied only when the earlier decision was a decision of the Patent Trial and Appeal Board (or its predecessor Board) or any one of the reviewing courts and when there is no opportunity for further court review of the earlier decision. See In re Hitchings, 342 F.2d 80, 85, 144 USPQ 637, 641 (CCPA 1965) (holding that unappealed rejections from examiners cannot have a preclusive effect).

Claims 1, and 15 are amended to include features of now canceled claims 4 and 18, respectively. Claims 1, 8, and 18 and their dependent claims are not patently distinct from the claims presented to PTAB. The PTAB decision rendered on 11/15/2021 affirmed the Examiner’s rejections under 35 USC § 103.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al., USPGPUB 2012/0174150 (hereinafter “Reddy”), in view of Lam et al., USPN 9,538,259 (hereinafter “Lam”), further in view of Piepenbrink et al., USPGPUB 2011/0055866 (hereinafter “Piepenbrink”).

Regarding claim 1, Reddy discloses a method (as disclosed throughout Reddy) comprising:
sending (Fig. 11, 1110) , by a user device (126/ 170, as shown in Fig. 1), data associated with establishing a connection with a blackout information server (150/ 180) located remotely from the user device (¶¶ [18], [23]-[26], [56]-[70], [90]-[92]), wherein the blackout information server is a node (Fig. 1, 150) of a plurality of nodes (150, 180, 160, and 140; ¶¶ [23], [27]) configured for storing blackout information (as detailed with respect to Figs. 4/ 5 and corresponding descriptions), and wherein each of the plurality of nodes is associated with different content (as supplied via the content delivery network 110 by content servers 130, content aggregators 140, etc., ¶¶ [18]-[26], ¶¶ [40], [49]);
receiving, by the user device, a request to access content (¶ [93]);
receiving, via the connection with the blackout information server, a blackout condition associated with the content (¶¶ [94]-[96]);
determining that the user device satisfies the blackout condition (¶ [95]);
accessing, based on the user device satisfying the blackout condition, alternative content (¶ [96]); and
outputting the alternative content (¶¶ [96]-[98]).

Reddy discloses connection establishment between the user device and networked servers in ¶¶ [61]-[68]. Reddy is not explicit that such connections are persistent connection.

However, Lam discloses a method, system, and computer program product for establishing a persistent connection between user devices (Fig. 2, e.g. set top box 210) and servers (212, 204A/B). See Col. 4, line 10 through Col.6, line 54.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reddy with Lam’s teachings in order to provide open/ persistent connections for bi-directional communication between the client and the servers for distribution of push messages, notifications, and configurations (See Lam: Col. 2, lines 1-20, and Col.4, lines 11-27 for motivation).

The system of Reddy and Lam is not explicit in that the user device receives the blackout condition for determining if the condition is satisfied by the user device.

However, Piepenbrink discloses a method, system, and computer program product where the blackout event data is received that includes location codes for geographic areas affected by a blackout event. User location codes are received and compared to location codes for the geographic areas affected by the blackout event. A determination is made whether the user is subject to the blackout event based on the user location code. When the user is subject to the blackout event, an updated electronic programming guide is provided to the user. (Abstract, Fig. 1).

Piepenbrink discloses (Fig. 1) that the client device 150 may be an STB, Multimedia Processing Resource (MPR), or a computer capable of decoding IPTV streams (¶ [32]). Piepenbrink further discloses that the MPR receives blackout conditions (e.g. user location) and determines whether user is subject to blackout (¶¶ [58]-[65]). Thereby, the user device (MPR) receives the blackout condition for determining if the condition is satisfied by the user device.

Piepenbrink further discloses that such methods may be performed by the user device (MPR 200)  or the IPTV delivery system/ server 140 (Fig. 1, ¶ [65]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reddy and Lam with Piepenbrink’s teachings in order to implement a distributed processing environment as required by design factors/ choices such as where processing may be most beneficial and/or cost effective (See Maissel, USPN 6,637,029, Col. 19, lines 1-15 for motivation).

Regarding claim 2, the system of Reddy, Lam, and Piepenbrink discloses wherein the blackout information server is configured for sending blackout information to a plurality of user devices (Reddy: Fig. 1, 124, 126, 170, ¶ [18]; Piepenbrink: Fig. 1, clients 1, 2).

Regarding claim 6, the system of Reddy, Lam, and Piepenbrink discloses comprising comparing the blackout condition to provisioning information of the user device, wherein determining that the user device satisfies the blackout condition is based on the comparing of the blackout condition to provisioning information of the user device, and wherein the provisioning information comprises location information associated with one or more of the user device or an account associated with the user device (As detailed in Reddy Figs. 4, 5,;¶¶ [24], [40]-[55], [67], and analyzed with respect to Piepenbrink MPR in claim 1).

Regarding claim 7, Reddy discloses wherein the blackout condition comprises one or more of location information (¶ [79]), timing information, and device information (¶ [76]) for blocking the content.

Regarding claim 8, Reddy discloses a method (as disclosed throughout Reddy) comprising:
sending (Fig. 11, 1110) data associated with establishing a plurality of connections with a plurality of blackout information servers (150/ 180; ¶¶ [18], [23]-[26], [56]-[70], [90]-[92]), wherein each of the plurality of blackout information servers is assigned to a different set of content channels (as shown in Fig. 4 and corresponding description);
receiving a request for content associated with a first content channel (¶ [93]);
determining a first blackout information server of the plurality of blackout information servers that is assigned to the first content channel (as supplied via the content delivery network 110 by content servers 130, content aggregators 140, etc., ¶¶ [18]-[26], ¶¶ [40], [49], [94]-[96]; Content/ channel as shown in data structures of Figs. 4 and 5);
determining, based on a first connection of the plurality of connections that is associated with the first blackout information server, blackout information associated with the first content channel (¶¶ [94]-[96]);
determining, based on the blackout information, whether the request for content satisfies the blackout information (¶ [95]); and
outputting, based on the determination of whether the request satisfies the blackout information, the content or alternative content (¶¶ [96]-[98]).

Reddy discloses connection establishment between the user device and networked servers in ¶¶ [61]-[68]. Reddy is not explicit that such connections are persistent connection.

However, Lam discloses a method, system, and computer program product for establishing a persistent connection between user devices (Fig. 2, e.g. set top box 210) and servers (212, 204A/B). See Col. 4, line 10 through Col.6, line 54.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reddy with Lam’s teachings in order to provide open/ persistent connections for bi-directional communication between the client and the servers for distribution of push messages, notifications, and configurations (See Lam: Col. 2, lines 1-20, and Col.4, lines 11-27 for motivation).

The system of Reddy and Lam is not explicit in that the user device receives the blackout condition for determining if the condition is satisfied by the user device.

However, Piepenbrink discloses a method, system, and computer program product where the blackout event data is received that includes location codes for geographic areas affected by a blackout event. User location codes are received and compared to location codes for the geographic areas affected by the blackout event. A determination is made whether the user is subject to the blackout event based on the user location code. When the user is subject to the blackout event, an updated electronic programming guide is provided to the user. (Abstract, Fig. 1).

Piepenbrink discloses (Fig. 1) that the client device 150 may be an STB, Multimedia Processing Resource (MPR), or a computer capable of decoding IPTV streams (¶ [32]). Piepenbrink further discloses that the MPR receives blackout conditions (e.g. user location) and determines whether user is subject to blackout (¶¶ [58]-[65]). Thereby, the user device (MPR) receives the blackout condition for determining if the condition is satisfied by the user device.

Piepenbrink further discloses that such methods may be performed by the user device (MPR 200)  or the IPTV delivery system/ server 140 (Fig. 1, ¶ [65]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reddy and Lam with Piepenbrink’s teachings in order to implement a distributed processing environment as required by design factors/ choices such as where processing may be most beneficial and/or cost effective (See Maissel, USPN 6,637,029, Col. 19, lines 1-15 for motivation).

Regarding claim 9, Reddy discloses wherein each blackout information server of the plurality of blackout information servers has an additional plurality of persistent connections with a plurality of user devices (Fig. 1, connections as provided through 110 amongst servers and user devices 124, 126, 170; ¶ [18]).

Regarding claim 10, the system of Reddy, Lam, and Piepenbrink discloses wherein determining the blackout information associated with the first content channel comprises determining that there are no blackout conditions associated with the content (Reddy: as determined via data structure of Fig. 4; ¶¶ [40]-[48]; Piepenbrink: MPR as analyzed in claim 8).

Regarding claim 11, the system of Reddy, Lam, and Piepenbrink discloses wherein determining the blackout information associated with the first content channel comprises determining that a blackout condition is associated with the content (as determined via data structure of Fig. 4; ¶¶ [40]-[48]; Piepenbrink: MPR as analyzed in claim 8).

Regarding claim 12, the system of Reddy, Lam, and Piepenbrink discloses determining that a user device receiving the request for content satisfies the blackout condition, wherein the alternative content is output instead of the content (¶¶ [96]-[98]; Also see Fig. 5 and corresponding description; Piepenbrink: MPR as analyzed in claim 8).

Regarding claim 13, the system of Reddy, Lam, and Piepenbrink discloses wherein the first blackout information server is configured to keep open the first persistent connection after a response to an initial request is sent via the first persistent connection (Lam: Col. 5, line 53 through Col. 6, line 54).

Regarding claim 14, the system of Reddy, Lam, and Piepenbrink discloses wherein the first blackout information server is configured to keep open the first persistent connection without receiving an instruction to keep first the persistent connection open (Lam: Col. 4, lines 11-17).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy, in view of Lam, further in view of Piepenbrink, in further view of Shoemake et al., USPGPUB 2014/0333713 (hereinafter “Shoemake”).

Regarding claim 3, though the system of Reddy, Lam, and Piepenbrink discloses establishing a persistent connection with multiple different communication protocols, it only explicitly discloses XMPP protocol and is not explicit on use of Websocket.

However, Shoemake not only discloses the use of XMPP in establishing bi-directional persistent connections, but also discloses the use of Websocket (¶ [107]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reddy, Lam, and Piepenbrink with Shoemake’s teachings in order to make use of a wide variety of well-known and ubiquitous protocols.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy, in view of Lam, further in view Piepenbrink, in further view of Mack et al., USPGPUB 2014/0245341 (hereinafter “Mack).

Regarding claim 5, the system of Reddy, Lam, and Piepenbrink is silent on wherein the blackout information server is configured to receive the blackout condition from a blackout managing device configured to manage the plurality of nodes.

However, Mack discloses a method, system, and computer program product for managing and extending blackout control where the servers/ nodes are configured to receive the blackout condition from a blackout managing device configured to manage the plurality of nodes (Abstract, Figs. 1 A and B, ¶¶ [22]-[38]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reddy, Lam, and Piepenbrink with Mack’s teachings in order to extend and optimize blackout control in the distribution infrastructure (See Mack: ¶ [4] for motivation).

Claims 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, in view of Lam, further in view of Yan et al., USPGPUB 2016/0234307 (hereinafter “Yan”), in further view of Piepenbrink.

Regarding claim 15, Reddy discloses a method (as disclosed throughout Reddy) comprising:
Receiving (as detailed in Fig. 11), by a user device (126/ 170, as shown in Fig. 1), a request to access a content (¶¶ [18], [23]-[26], [56]-[70], [90]-[93]);
determining a restriction (e.g. blackout) information server configured to store restriction information associated with the content (¶¶ [90]-[96]), wherein the restriction information server is a node (Fig. 1, 150) of a plurality of nodes (150, 180, 160, and 140; ¶¶ [23], [27]) configured for storing blackout information (as detailed with respect to Figs. 4/ 5 and corresponding descriptions), and wherein each of the plurality of nodes is associated with different content (as supplied via the content delivery network 110 by content servers 130, content aggregators 140, etc., ¶¶ [18]-[26], ¶¶ [40], [49]);;
determining, that the user device satisfies a restriction condition (¶ [95]); and 
blocking, based on the determining that the user satisfies the restriction condition, output of the content (¶¶ [96]-[98]).

Reddy discloses connection establishment between the user device and networked servers in ¶¶ [61]-[68]. Reddy is not explicit that such connections are persistent connection.

However, Lam discloses a method, system, and computer program product for establishing a persistent connection between user devices (Fig. 2, e.g. set top box 210) and servers (212, 204A/B). See Col. 4, line 10 through Col.6, line 54.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reddy with Lam’s teachings in order to provide open/ persistent connections for bi-directional communication between the client and the servers for distribution of push messages, notifications, and configurations (See Lam: Col. 2, lines 1-20, and Col.4, lines 11-27 for motivation).

The system of Reddy and Lam is silent on determining a status of a persistent connection to the restriction information server.

However, Yan discloses a method, system, and computer program code for determining a status of a persistent connection to the restriction information server (¶ [144].

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reddy and Lam with Yan’s teachings in order to consider the status of the connection as the security of the data transmission shall be improved (Motivation: Yan¶ [143]) and saving network/ system resources such as power.

The system of Reddy, Lam, and Yan is not explicit in that the user device receives the blackout condition for determining if the condition is satisfied by the user device.

However, Piepenbrink discloses a method, system, and computer program product where the blackout event data is received that includes location codes for geographic areas affected by a blackout event. User location codes are received and compared to location codes for the geographic areas affected by the blackout event. A determination is made whether the user is subject to the blackout event based on the user location code. When the user is subject to the blackout event, an updated electronic programming guide is provided to the user. (Abstract, Fig. 1).

Piepenbrink discloses (Fig. 1) that the client device 150 may be an STB, Multimedia Processing Resource (MPR), or a computer capable of decoding IPTV streams (¶ [32]). Piepenbrink further discloses that the MPR receives blackout conditions (e.g. user location) and determines whether user is subject to blackout (¶¶ [58]-[65]). Thereby, the user device (MPR) receives the blackout condition for determining if the condition is satisfied by the user device.

Piepenbrink further discloses that such methods may be performed by the user device (MPR 200)  or the IPTV delivery system/ server 140 (Fig. 1, ¶ [65]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reddy, Lam, and Yan with Piepenbrink’s teachings in order to implement a distributed processing environment as required by design factors/ choices such as where processing may be most beneficial and/or cost effective (See Maissel, USPN 6,637,029, Col. 19, lines 1-15 for motivation).

Regarding claim 16, Reddy discloses wherein the restriction information server is configured for sending restriction information to a plurality of user devices (Fig. 1, connections as provided through 110 amongst servers and user devices 124, 126, 170; ¶ [18]).

Regarding claim 20, the system of Reddy, Lam, Yan, and Piepenbrink discloses wherein determining the status of the persistent connection to the restriction information server comprises determining that the persistent connection is one or more of unauthenticated or disconnected (Yan: ¶ [144]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy, in view of Lam, further in view of Yan, in further view of Piepenbrink, further in view of Shoemake.

Regarding claim 17, though the system of Reddy, Lam, Yan, and Piepenbrink discloses establishing a persistent connection with multiple different communication protocols, it only explicitly discloses XMPP protocol (as disclosed by Lam, and analyzed with respect to claim 1) and is not explicit on use of Websocket.

However, Shoemake not only discloses the use of XMPP in establishing bi-directional persistent connections, but also discloses the use of Websocket (¶ [107]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reddy, Lam, Yan, and Piepenbrink with Shoemake’s teachings in order to make use of a wide variety of well-known and ubiquitous protocols.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy, in view of Lam, further in view of Yan, in further view of Piepenbrink, further in view of Mack.

Regarding claim 19, the system of Reddy, Lam, Yan, and Piepenbrink is silent on wherein the restriction information server is configured to receive the restriction condition from a restriction managing device configured to manage the plurality of nodes.

However, Mack discloses a method, system, and computer program product for managing and extending blackout control where the servers/ nodes are configured to receive the restriction condition from a restriction managing device configured to manage the plurality of nodes (Abstract, Figs. 1 A and B, ¶¶ [22]-[38]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reddy, Lam, Yan, and Piepenbrink with Mack’s teachings in order to extend and optimize blackout control in the distribution infrastructure (See Mack: ¶ [4] for motivation).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R MARANDI/Primary Examiner, Art Unit 2421